FILED
                             NOT FOR PUBLICATION                            JUL 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ELVIA ALVAREZ,                                   No. 09-71242

               Petitioner,                       Agency No. A070-635-364

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Elvia Alvarez, a native and citizen of Guatemala, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decisions denying her motions to reopen and to reconsider.

We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In her opening brief, Alvarez fails to address, and therefore has waived, any

challenge to the BIA’s dispositive determination that she failed to demonstrate due

diligence warranting equitable tolling of the time and numerical limitations for

motions. See Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (a petitioner

waives an issue by failing to raise it in the opening brief).

      In light of our disposition, we need not reach Alvarez’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                            2                                 09-71242